Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
July 13, 2020 and effective as of July 20, 2020 (the “Amended Effective Date”),
is entered into by and between Virgin Galactic, LLC, a Delaware limited
liability company (“OpCo”), Virgin Galactic Holdings, Inc. (“PubCo” and,
together with OpCo, the “Company”) and George Whitesides (the “Executive”).

WHEREAS, VGH, LLC, PubCo and the Executive previously entered into that certain
Employment Agreement, dated as of October 25, 2019 (the “Original Agreement”);

WHEREAS, the Company desires to continue to employ the Executive as its Chief
Space Officer, and the Company and the Executive desire to enter into an
agreement embodying the terms of such employment, subject to the terms and
conditions of this Agreement; and

WHEREAS, as of the Amended Effective Date, the Original Agreement shall
terminate and be superseded by this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.    Employment Period. Effective upon the Amended Effective Date, the
Executive’s employment hereunder shall be for a term (the “Employment Period”)
commencing on the Amended Effective Date and continuing until terminated in
accordance with the terms of this Agreement (such day, the “Date of
Termination”). Notwithstanding anything to the contrary in the foregoing, the
Executive’s employment hereunder is terminable at will by the Company or by the
Executive at any time (for any reason or for no reason), subject to the
provisions of Section 4 hereof. On the Date of Termination, the Executive’s
employment will terminate and the Executive will cease to be the Chief Space
Officer of the Company and its affiliates.

2.    Terms of Employment.

(a)    Position and Duties.

(i)    Role and Responsibilities. During the Employment Period, the Executive
shall serve as the Chief Space Officer of the Company, and shall perform such
employment duties as are usual and customary for such position. The Executive
shall report directly to the Company’s Chief Executive Officer. In addition,
during the Employment Period, it is expected that the Executive shall serve as
the chairman of the Space Advisory Board providing advice to the Board. At the
Company’s request, the Executive shall serve the Company and/or its subsidiaries
and affiliates in other capacities in addition to the foregoing, consistent with
the Executive’s position hereunder. In the event that the Executive, during the
Employment Period, serves in any one or more of such additional capacities, the
Executive’s compensation shall not be increased beyond that specified in
Section 2(b) hereof. In addition, in the event the Executive’s service in one or
more of such additional capacities is terminated, the Executive’s compensation,
as specified in Section 2(b) hereof, shall not be diminished or reduced in any
manner as a result of such termination provided that the Executive otherwise
remains employed under the terms of this Agreement. The parties acknowledge and
agree that the Executive shall join the first or second rocket-powered
spaceflight from New Mexico with non-pilots onboard (which may include a test
spaceflight) in connection with the performance of his duties hereunder; in
addition, the Executive’s spouse shall be entitled to join a spaceflight (which
may include a test spaceflight).



--------------------------------------------------------------------------------

(ii)    Exclusivity. During the Employment Period, and excluding any periods of
leave to which the Executive may be entitled, the Executive agrees to devote the
amount of his business time and attention to the business and affairs of the
Company as is necessary to perform his duties hereunder. Notwithstanding the
foregoing, during the Employment Period, it shall not be a violation of this
Agreement for the Executive to: (A) serve on boards, committees or similar
bodies of charitable or nonprofit organizations, (B) fulfill limited teaching,
speaking and writing engagements, and (C) manage his personal investments, in
each case, so long as such activities do not individually or in the aggregate
materially interfere or conflict with the performance of the Executive’s duties
and responsibilities under this Agreement; provided, that with respect to the
activities in subclauses (A) and/or (B), the Executive receives prior written
approval from the Board.

(iii)    Acknowledgement. The Executive acknowledges that none of his change in
position to Chief Space Officer, his resignation from the Board, the appointment
of a new Chief Executive Officer of the Company, constituted or constitutes an
event giving rise to “Good Reason” for purposes of the Original Agreement or any
agreement between the Executive and the Company.

(b)    Compensation, Benefits, Etc.

(i)    Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $450,000 per annum. The Base Salary shall be
paid in accordance with the Company’s normal payroll practices for executive
salaries generally, but no less often than monthly and shall be pro-rated for
partial years of employment. The Base Salary may be increased in the discretion
of the Board or a subcommittee thereof, but not reduced, and the term “Base
Salary” as utilized in this Agreement shall refer to the Base Salary as so
increased.

(ii)    Annual Cash Bonus. For each calendar year ending during the Employment
Period, the Executive shall be eligible to earn a cash performance bonus (an
“Annual Bonus”) under the Company’s bonus plan or program applicable to senior
executives targeted at 50% of the Executive’s Base Salary (the “Target Bonus”).
The actual amount of any Annual Bonus shall be determined by the Board (or a
subcommittee thereof) in its discretion, based on the achievement of individual
and/or Company performance goals as determined by the Board (or a subcommittee
thereof). The payment of any Annual Bonus, to the extent any Annual Bonus
becomes payable, will be made on the date on which annual bonuses are paid
generally to the Company’s senior executives, but in no event later than March
15th of the calendar year following the calendar year in which such Annual Bonus
was earned, subject to the Executive’s continued employment through the payment
date.

(iii)    Initial Equity Awards.

(A)    The Company and the Executive acknowledge and agree that PubCo previously
granted to the Executive a nonqualified option to purchase an aggregate of
641,681 shares of PubCo common stock (the “Initial Option”). The Initial Option
was granted on October 25, 2019, has an exercise price per share equal to the
Fair Market Value (as defined in PubCo’s 2019 Incentive Award Plan (the “Plan”))
on the grant date and has an outside expiration date of ten years from the grant
date. In addition, the Company and the Executive acknowledge and agree that
PubCo previously granted to the Executive a restricted stock unit award covering
194,844 shares of PubCo common stock (the “Initial RSU Award”). The Initial RSU
Award was granted on December 30, 2019.

 

2



--------------------------------------------------------------------------------

(B)    Subject to the Executive’s continued service with the Company through the
applicable vesting date and except as otherwise specifically provided in this
Agreement, each of the Initial Option and the Initial RSU Award shall vest and
(as applicable) become exercisable (x) with respect to 25% of the underlying
shares on October 25, 2020, and (y) as to the remaining 75% of the underlying
shares, in substantially equal installments on each of the 36 monthly
anniversaries thereafter. Notwithstanding the foregoing, the parties agree that
if the Executive remains employed with the Company hereunder on March 15, 2021
(and an event constituting Cause has not occurred by such date), then the
vesting of the Initial RSU Award shall accelerate in full on March 15, 2021.

(C)    The terms and conditions of the Initial Option and the Initial RSU Award
are set forth in separate award agreements entered into by PubCo and the
Executive (the “Initial Award Agreements”). Except as otherwise specifically
provided in this Agreement, the Initial Stock Options and the Initial RSU Award
shall be governed in all respects by the terms of and conditions of the Plan and
the applicable Initial Award Agreement.

(iv)    New Equity Awards.

(A)    PubCo shall grant the Executive a nonqualified option to purchase an
aggregate of 320,840 shares of PubCo common stock (the “New Option”). The New
Option shall have an exercise price per share equal to the Fair Market Value on
the applicable grant date and shall have an outside expiration date of ten years
from the grant date. In addition, PubCo shall grant the Executive a restricted
stock unit award covering 320,840 shares of PubCo common stock (the “New RSU
Award”). Each of the New Option and the New RSU Award shall be granted on the
Amended Effective Date.

(B)    Subject to the Executive’s continued service with the Company through the
applicable vesting date, (i) the New Option shall vest and become exercisable in
24 substantially equal installments on each of the 24 monthly anniversaries of
the Amended Effective Date and (ii) the New RSU Award shall vest in eight
substantially equal installments on each of the eight quarterly anniversaries of
the Amended Effective Date.

(C)    The terms and conditions of the New Option and the New RSU Award shall be
set forth in separate award agreements in forms prescribed by PubCo, to be
entered into by PubCo and the Executive (the “New Award Agreements”, and,
together with the Initial Award Agreements, the “Award Agreements”). Except as
otherwise specifically provided in this Agreement, the New Option and the New
RSU Award shall be governed in all respects by the terms of and conditions of
the Plan and the applicable New Award Agreement.

(v)    Benefits. During the Employment Period, the Executive (and the
Executive’s spouse and/or eligible dependents to the extent provided in the
applicable plans and programs) shall be eligible to participate in and be
covered under the health and welfare benefit plans and programs maintained by
the Company for the benefit of its employees from time to time, pursuant to the
terms of such plans and programs including any medical, life, hospitalization,
dental, disability, accidental death and dismemberment and travel accident
insurance plans and programs on the same terms and conditions as those
applicable to similarly situated senior executives. In addition, during the
Employment Period, the Executive shall be eligible to participate in any
retirement, savings and other employee benefit plans and programs maintained
from time to time by the Company for the benefit of its senior executive
officers. Nothing contained in this Section 2(b)(v) shall create or be deemed to
create any obligation on the part of the Company to adopt or maintain any
health, welfare, retirement or other benefit plan or program at any time or to
create any limitation on the Company’s ability to modify or terminate any such
plan or program.

 

3



--------------------------------------------------------------------------------

(vi)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in connection with the performance of his duties under this
Agreement in accordance with the policies, practices and procedures of the
Company provided to employees of the Company.

(vii)    Fringe Benefits. During the Employment Period, the Executive shall be
eligible to receive such fringe benefits and perquisites as are provided by the
Company to its employees from time to time, in accordance with the policies,
practices and procedures of the Company, and shall receive such additional
fringe benefits and perquisites as the Company may, in its discretion, from
time-to-time provide.

(viii)    Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the plans, policies, programs and
practices of the Company applicable to its employees, but in no event shall the
Executive accrue less than 200 hours of vacation per calendar year (pro-rated
for any partial year of service); provided, however, that the Executive shall
not accrue any vacation time in excess of 350 hours (the “Accrual Limit”), and
shall cease accruing vacation time if the Executive’s accrued vacation reaches
the Accrual Limit until such time as the Executive’s accrued vacation time drops
below the Accrual Limit.

(ix)    Milestone Bonus. In addition, the Executive shall receive a lump sum
cash payment equal to $500,000, payable within 30 days following a Commercial
Launch (the “Milestone Bonus”), subject to his continued employment through the
date of such Commercial Launch (other than as set forth in Section 4(b)). For
purposes of this Agreement, “Commercial Launch” means the first powered flight
of Spaceship Unity that (i) attains an altitude of at least 50 miles with four
fare-paying passengers on board and (ii) safely returns to base with all major
systems functioning nominally throughout the flight.

3.    Termination of Employment.

(a)    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period.

(b)    Termination by the Company. The Company may terminate the Executive’s
employment during the Employment Period for Cause or without Cause.

(c)    Termination by the Executive. The Executive’s employment may be
terminated by the Executive for any or no reason, including with Good Reason or
by the Executive without Good Reason.

(d)    Notice of Termination. Any termination of employment (other than due to
the Executive’s death), shall be communicated by a Notice of Termination to the
other parties hereto given in accordance with Section 11(b) hereof. The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

 

4



--------------------------------------------------------------------------------

(e)    Termination of Offices and Directorships; Return of Property. As of the
Amended Effective Date, the Executive shall be deemed to have resigned from all
offices, directorships, and other employment positions if any, held with the
Company, other than as Chief Space Officer, and shall take all actions
reasonably requested by the Company to effectuate the foregoing. In addition,
upon termination of the Executive’s employment for any reason, unless otherwise
specified in a written agreement between the Executive and the Company, the
Executive shall be deemed to have resigned from all offices, directorships, and
other employment positions if any, then held with the Company, provided that the
Executive shall remain as chairman of the Space Advisory Board, and shall take
all actions reasonably requested by the Company to effectuate the foregoing, and
shall not have the authority to bind the Company or any of its affiliates in any
respect. In addition, upon the termination of the Executive’s employment for any
reason, the Executive agrees to return to the Company all documents of the
Company and its affiliates (and all copies thereof) and all other Company or
Company affiliate property that the Executive has in his possession, custody or
control. Such property includes, without limitation: (i) any materials of any
kind that the Executive knows contain or embody any proprietary or confidential
information of the Company or an affiliate of the Company (and all reproductions
thereof), (ii) computers (including, but not limited to, laptop computers,
desktop computers and similar devices) and other portable electronic devices
(including, but not limited to, tablet computers), cellular phones/smartphones,
credit cards, phone cards, entry cards, identification badges and keys, and
(iii) any correspondence, drawings, manuals, letters, notes, notebooks, reports,
programs, plans, proposals, financial documents, or any other documents
concerning the customers, business plans, marketing strategies, products and/or
processes of the Company or any of its affiliates and any information received
from the Company or any of its affiliates regarding third parties.
Notwithstanding the foregoing, the Executive shall be entitled to retain his
Outlook contacts file.

4.    Obligations of the Company upon Termination.

(a)    Accrued Obligations. In the event that the Executive’s employment under
this Agreement terminates during the Employment Period for any reason, the
Company will pay or provide to the Executive: (i) any earned but unpaid Base
Salary, (ii) reimbursement of any business expenses incurred by the Executive
prior to the Date of Termination that are reimbursable in accordance with
Section 2(b)(vi) hereof and (iii) any vested amounts due to the Executive under
any plan, program or policy of the Company (together, the “Accrued
Obligations”). The Accrued Obligations described in clauses (i) – (ii) of the
preceding sentence shall be paid within 30 days after the Date of Termination
(or such earlier date as may be required by applicable law) and the Accrued
Obligations described in clause (iii) of the preceding sentence shall be paid in
accordance with the terms of the governing plan or program.

(b)    Qualifying Termination. Subject to Sections 4(c), 4(e), 4(f) and 11(d),
and the Executive’s continued compliance with the provisions of Section 7
hereof, if the Executive’s employment with the Company is terminated during or
upon the expiration of the Employment Period due to a Qualifying Termination,
then in addition to the Accrued Obligations:

(i)    Cash Severance. The Company shall pay the Executive an amount equal to
1.0 (the “Severance Multiplier”) multiplied by the sum of (i) the Base Salary
and (ii) the Target Bonus (the “Severance”); provided, however, that in the
event the Qualifying Termination occurs on or within 24 months following a
Change in Control, then the Severance shall be an amount equal to the sum of (i)
1.5 times the Base Salary and (ii) the Target Bonus. The Severance shall be paid
in substantially equal installments in accordance with the Company’s normal
payroll practices over the 12-month period following the

 

5



--------------------------------------------------------------------------------

Executive’s Date of Termination, but shall commence on the first payroll date
following the effective date of the Release (as defined below), and amounts
otherwise payable prior to such first payroll date shall be paid on such date
without interest thereon; provided, however that if the Date of Termination
occurs on or within 24-months following a Change in Control that constitutes a
“change in control event” for purposes of Section 409A (as defined below), the
Severance shall be paid in a single lump sum cash payment within 30 days
following the Date of Termination.

(ii)     COBRA. Subject to the Executive’s valid election to continue healthcare
coverage under Section 4980B of the Code, the Company shall continue to provide,
during the COBRA Period, the Executive and the Executive’s eligible dependents
with coverage under its group health plans at the same levels and the same cost
to the Executive as would have applied if the Executive’s employment had not
been terminated based on the Executive’s elections in effect on the Date of
Termination, provided, however, that (A) if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A under
Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise
unable to continue to cover the Executive under its group health plans without
incurring penalties (including without limitation, pursuant to Section 2716 of
the Public Health Service Act or the Patient Protection and Affordable Care
Act), then, in either case, an amount equal to each remaining Company subsidy
shall thereafter be paid to the Executive in substantially equal monthly
installments over the continuation coverage period (or the remaining portion
thereof). For purposes of this Agreement, “COBRA Period” shall mean the period
beginning on the Date of Termination and ending on the 12-month anniversary
thereof; provided, however, that in the event the Qualifying Termination occurs
on or within 24 months following a Change in Control, then the COBRA Period
instead shall end on the 18-month anniversary thereof.

(iii)     Equity Acceleration. All outstanding PubCo equity awards that vest
based solely on the passage of time that are held by the Executive on the Date
of Termination immediately shall become fully vested and, to the extent
applicable, exercisable.

(iv)    Milestone Bonus. The Executive shall remain eligible to receive the
Milestone Bonus, payable in accordance with Section 2(b)(ix).

(v)    Spaceflight. The Executive and his spouse shall remain eligible to join
the spaceflights as provided in Section 2(a)(i).

(c)    Release. Notwithstanding the foregoing, it shall be a condition to the
Executive’s right to receive the amounts provided for in Section 4(b) hereof
that the Executive execute and deliver to the Company an effective release of
claims in substantially the form attached hereto as Exhibit A (the “Release”)
within 21 days (or, to the extent required by law, 45 days) following the Date
of Termination and that the Executive not revoke such Release during any
applicable revocation period. For the avoidance of doubt, all equity awards
eligible for accelerated vesting pursuant to Section 4(b) hereof shall remain
outstanding and eligible to vest following the Date of Termination and shall
actually vest and become exercisable (if applicable) and non-forfeitable upon
the effectiveness of the Release.

(d)    Other Terminations. If the Executive’s employment is terminated for any
reason not described in Section 4(b) hereof, the Company will pay the Executive
only the Accrued Obligations.

 

6



--------------------------------------------------------------------------------

(e)    Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under this Section 4, shall be paid to
the Executive during the six-month period following the Executive’s Separation
from Service if the Company determines that paying such amounts at the time or
times indicated in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first day of the
seventh month following the date of Separation from Service (or such earlier
date upon which such amount can be paid under Section 409A without resulting in
a prohibited distribution, including as a result of the Executive’s death), the
Company shall pay the Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to the Executive during such period.

(f)    Acceleration Due to Conflicts of Interest. If requested by the Executive
following his Date of Termination, the Company further agrees to (i) accelerate
the payment of any then-unpaid installments of the Severance and/or any
then-unsettled shares with respect to the New RSU Award, and (ii) waive the
satisfaction of the Commercial Launch and accelerate the payment of the
Milestone Bonus, in each case to the extent necessary (and without waiving the
payment right hereunder) for the Executive to comply with an ethics agreement
with the Federal government or to avoid the violation of an applicable Federal,
state, local, or foreign ethics law or conflicts of interest law (including
where such payment is reasonably necessary to permit the Executive to
participate in activities in the normal course of his position in which the
Executive would otherwise not be able to participate under an applicable rule),
in accordance with Section 409A and Treasury Regulations
Section 1.409A-3(j)(4)(iii).

(g)    Exclusive Benefits. Except as expressly provided in this Section 4 and
subject to Section 5 hereof, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with the Executive’s
termination of employment.

5.    Non-Exclusivity of Rights. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

6.    Excess Parachute Payments; Limitation on Payments.

(a)    Best Pay Cap. Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under Section 4 hereof, being
hereinafter referred to as the “Total Payments”) would be subject (in whole or
part), to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement, the cash severance payments under this Agreement shall first be
reduced, and the noncash severance payments hereunder shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (i) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (ii) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).

 

7



--------------------------------------------------------------------------------

(b)    Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Independent Advisors”) selected by the Company, does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code
(including by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of Independent Advisors, constitutes reasonable
compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation; and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Independent Advisors
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

7.    Restrictive Covenants.

(a)    The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and its subsidiaries and affiliates, which shall have been obtained
by the Executive in connection with the Executive’s employment by the Company
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it; provided, however, that if the Executive receives actual
notice that the Executive is or may be required by law or legal process to
communicate or divulge any such information, knowledge or data, the Executive
shall promptly so notify the Company.

(b)    While employed by the Company, the Executive shall not be engaged in any
other business activity that would be competitive with the business of the
Company and its subsidiaries or affiliates. In addition, while employed by the
Company and, for a period of 12 months after the Date of Termination, the
Executive shall not directly or indirectly solicit, induce, or encourage any
employee or consultant of the Company and/or its subsidiaries and affiliates to
terminate their employment or other relationship with the Company and its
subsidiaries and affiliates or to cease to render services to the Company and/or
its subsidiaries and affiliates and the Executive shall not initiate discussion
with any such person for any such purpose or authorize or knowingly cooperate
with the taking of any such actions by any other individual or entity except, in
each case, to the extent the foregoing occurs as a result of general
advertisements or other solicitations not specifically targeted to such
employees and consultants. During his employment with the Company and
thereafter, the Executive shall not use any trade secret of the Company or its
subsidiaries or affiliates to solicit, induce, or encourage any customer,
client, vendor, or other party doing business with any member of the Company and
its subsidiaries and affiliates to terminate its relationship therewith or
transfer its business from any member of the Company and its subsidiaries and
affiliates and the Executive shall not initiate discussion with any such person
for any such purpose or authorize or knowingly cooperate with the taking of any
such actions by any other individual or entity.

(c)    Subject to Section 7(f), during the Executive’s service with the Company
and thereafter, excepting any litigation between the parties, (i) the Executive
agrees not to publish or disseminate, directly or indirectly, any statements,
whether written or oral, that are or could be harmful to or reflect negatively
on any of the Company or any of its subsidiaries or affiliates, or that are
otherwise

 

8



--------------------------------------------------------------------------------

disparaging of any policies, procedures, practices, decision-making, conduct,
professionalism or compliance with standards of the Company, its affiliates or
any of their past or present officers, directors, employees, advisors or agents,
and (ii) the Company agrees to instruct its directors and executive officers not
to publish or disseminate, directly or indirectly, any statements, whether
written or oral, that are or could be harmful to or reflect negatively on the
Executive’s personal or business reputation or business.

(d)    In recognition of the fact that irreparable injury will result to the
Company in the event of a breach by the Executive of his obligations under
Sections 7(a)-(c) hereof, that monetary damages for such breach would not be
readily calculable, and that the Company would not have an adequate remedy at
law therefor, the Executive acknowledges, consents and agrees that in the event
of such breach, or the threat thereof, the Company shall be entitled, in
addition to any other legal remedies and damages available, to specific
performance thereof and to temporary and permanent injunctive relief (without
the necessity of posting a bond) to restrain the violation or threatened
violation of such obligations by the Executive.

(e)    The parties acknowledge and agree that the Executive shall be bound by
the covenants (the “Confidentiality Agreement”) set forth on Exhibit B hereto
and that the covenants set forth on Exhibit B shall be additional to, and not in
limitation of, the covenants contained in this Section 7.

(f)    Notwithstanding anything in this Agreement or the Confidentiality
Agreement to the contrary, nothing contained in this Agreement shall prohibit
either party (or either party’s attorney(s)) from (i) filing a charge with,
reporting possible violations of federal law or regulation to, participating in
any investigation by, or cooperating with the U.S. Securities and Exchange
Commission, the Financial Industry Regulatory Authority, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the U.S. Commodity Futures Trading Commission,
the U.S. Department of Justice or any other securities regulatory agency,
self-regulatory authority or federal, state or local regulatory authority
(collectively, “Government Agencies”), or making other disclosures that are
protected under the whistleblower provisions of applicable law or regulation,
(ii) communicating directly with, cooperating with, or providing information
(including trade secrets) in confidence to any Government Agencies for the
purpose of reporting or investigating a suspected violation of law, or from
providing such information to such party’s attorney(s) or in a sealed complaint
or other document filed in a lawsuit or other governmental proceeding, and/or
(iii) receiving an award for information provided to any Government Agency.
Pursuant to 18 USC Section 1833(b), the Executive will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made: (x) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (y) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Further, nothing in this
Agreement is intended to or shall preclude either party from providing truthful
testimony in response to a valid subpoena, court order, regulatory request or
other judicial, administrative or legal process or otherwise as required by law.
If the Executive is required to provide testimony, then unless otherwise
directed or requested by a Government Agency or law enforcement, the Executive
shall notify the Company as soon as reasonably practicable after receiving any
such request of the anticipated testimony.

8.    Representations. The Executive hereby represents and warrants to the
Company that (a) the Executive is entering into this Agreement voluntarily and
that the performance of the Executive’s obligations hereunder will not violate
any agreement between the Executive and any other person, firm, organization or
other entity, and (b) the Executive is not bound by the terms of any agreement
with any previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by the Executive’s entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement.

 

9



--------------------------------------------------------------------------------

9.    Successors.

(a)    This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b)    This Agreement shall inure to the benefit of and be binding upon OpCo,
PubCo and their respective successors and assigns.

10.    Certain Definitions.

(a)    “Board” means the Board of Directors of PubCo.

(b)    “Cause” means the occurrence of any one or more of the following events:

(i)    the Executive’s willful and continued failure to follow any lawful
directive from the Company’s Chief Executive Officer within the reasonable scope
of the Executive’s duties other than by reason of physical or mental incapacity,
and the Executive’s failure to correct the same (if capable of correction, as
determined by the Company), within 30 days after a written notice is delivered
to the Executive, which demand specifically identifies the manner in which the
Company believes that the Executive has not performed his duties;

(ii)    the Executive’s commission of, indictment for or entry of a plea of
guilty or nolo contendere to a felony crime (excluding vehicular crimes) or a
crime of moral turpitude;

(iii)    the Executive’s material breach of any material obligation under any
written agreement with the Company or its affiliates or under any applicable
policy of the Company or its affiliates (including any code of conduct or
harassment policies), and the Executive’s failure to correct the same (if
capable of correction, as determined by the Board), within 30 days after a
written notice is delivered to the Executive, which demand specifically
identifies the manner in which the Board believes that the Executive has
materially breached such agreement;

(iv)    any act of fraud, embezzlement, theft or misappropriation from the
Company or its affiliates by the Executive;

(v)    the Executive’s willful misconduct or gross negligence with respect to
any material aspect of the Company’s business, which willful misconduct or gross
negligence has a material and demonstrable adverse effect on the Company or its
affiliates;

(vi)    the Executive’s commission of an act of material dishonesty resulting in
material reputational, economic or financial injury to the Company or its
affiliates.

(c)    “Change in Control” has the meaning set forth in the Plan.

 

10



--------------------------------------------------------------------------------

(d)    “Code” means the Internal Revenue Code of 1986, as amended and the
regulations thereunder.

(e)     “Disability” means that the Executive has become entitled to receive
benefits under an applicable Company long-term disability plan or, if no such
plan covers the Executive, as determined in the reasonable discretion of the
Board.

(f)    “Good Reason” means the occurrence of any one or more of the following
events without the Executive’s prior written consent, unless the Company fully
corrects the circumstances constituting Good Reason (provided such circumstances
are capable of correction) as provided below:

(i)     a material diminution in the Executive’s Base Salary or Target Bonus;

(ii)     a material diminution in the Executive’s title, excluding for this
purpose any isolated, insubstantial or inadvertent actions not taken in bad
faith and which are remedied by the Company promptly after receipt of notice
thereof given by the Executive;

(iii)     the Company’s material breach of this Agreement.

Notwithstanding the foregoing, the Executive will not be deemed to have resigned
for Good Reason unless (1) the Executive provides the Company with written
notice setting forth in reasonable detail the facts and circumstances claimed by
the Executive to constitute Good Reason within 30 days after the date of the
occurrence of any event that the Executive knows or should reasonably have known
to constitute Good Reason, (2) the Company fails to cure such acts or omissions
within 30 days following its receipt of such notice, and (3) the effective date
of the Executive’s termination for Good Reason occurs no later than 60 days
after the expiration of the Company’s cure period.

(g)    “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) if the Date of Termination is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than 90
days after the giving of such notice unless as otherwise provided upon a
termination for Good Reason).

(h)     “Qualifying Termination” means a termination of the Executive’s
employment (i) by the Company without Cause (other than by reason of the
Executive’s death or Disability), (ii) by the Executive for Good Reason, or
(iii) a termination by the Executive for any reason following November 1, 2020
(provided that an event constituting Cause has not occurred and been cured).

(i)    “Section 409A” means Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder.

(j)    “Separation from Service” means a “separation from service” (within the
meaning of Section 409A).

11.    Miscellaneous.

(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

 

11



--------------------------------------------------------------------------------

(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive: at the Executive’s most recent address on the records of
the Company.

If to the Company:

Virgin Galactic Holdings, Inc.

166 North Roadrunner Parkway, Suite 1C

Las Cruces, NM 8801

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)    Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”), then such transfer or deemed transfer shall not be made to the
extent necessary or appropriate so as not to violate the Exchange Act and the
rules and regulations promulgated thereunder.

(d)    Section 409A of the Code.

(i)    To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A. Notwithstanding any provision of this Agreement to
the contrary, if the Company determines that any compensation or benefits
payable under this Agreement may be subject to Section 409A, the Company shall
work in good faith with the Executive to adopt such amendments to this Agreement
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to avoid the imposition of taxes under
Section 409A, including without limitation, actions intended to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A, and/or
(ii) comply with the requirements of Section 409A; provided, however, that this
Section 11(d) shall not create an obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action, nor shall
the Company have any liability for failing to do so.

(ii)    Any right to a series of installment payments pursuant to this Agreement
is to be treated as a right to a series of separate payments. To the extent
permitted under Section 409A, any separate payment or benefit under this
Agreement or otherwise shall not be deemed “nonqualified deferred compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A. Any payments subject to
Section 409A that are subject to execution of a waiver and release which may be
executed and/or revoked in a calendar year following the calendar year in which
the payment event (such as termination of employment) occurs shall commence
payment only in the calendar year in which the consideration period or, if
applicable, release revocation period ends, as necessary to comply with
Section 409A. All payments of nonqualified deferred compensation subject to
Section 409A to be made upon a termination of employment under this Agreement
may only be made upon the Executive’s Separation from Service.

 

12



--------------------------------------------------------------------------------

(iii)    To the extent that any payments or reimbursements provided to the
Executive under this Agreement are deemed to constitute compensation to the
Executive to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(f)    Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(g)    No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h)    Entire Agreement. As of the Amended Effective Date, this Agreement
(including the Award Agreements and the Confidentiality Agreement), together
with that certain participation letter agreement pursuant to the Virgin
Galactic/TSC Cash Incentive Plan, constitutes the final, complete and exclusive
agreement between the Executive and the Company with respect to the subject
matter hereof and replaces and supersedes any and all other agreements, offers
or promises, whether oral or written, by any member of the Company and its
subsidiaries or affiliates, or representative thereof (including the Original
Agreement). The Executive agrees that the Original Agreement shall be terminated
and of no further force or effect from and after the Amended Effective Date.

(i)    Arbitration.

(i)     Any controversy or dispute that establishes a legal or equitable cause
of action (“Arbitration Claim”) between any two or more Persons Subject to
Arbitration (as defined below), including any controversy or dispute, whether
based on contract, common law, or federal, state or local statute or regulation,
arising out of, or relating to the Executive’s service or the termination
thereof, shall be submitted to final and binding arbitration as the sole and
exclusive remedy for such controversy or dispute in accordance with the rules of
JAMS pursuant to its Employment Arbitration Rules and Procedures, which are
available at http://www.jamsadr.com/rules-employment-arbitration/, and the
Company will provide a copy upon the Executive’s request. Notwithstanding the
foregoing, this Agreement shall not require any Person Subject to Arbitration to
arbitrate pursuant to this Agreement any claims: (A) under a Company benefit
plan subject to the Employee Retirement Income Security Act, as amended; or
(B) as to which applicable law not preempted by the Federal Arbitration Act
prohibits resolution by binding arbitration. Either party may seek provisional
non-monetary remedies in a court of competent jurisdiction to the extent that
such remedies are not available or not available in a timely fashion through
arbitration. It is the parties’ intent that issues of arbitrability of any
dispute shall be decided by the arbitrator.

 

13



--------------------------------------------------------------------------------

(ii)     “Persons Subject to Arbitration” means, individually and collectively,
(A) the Executive, (B) any person in privity with or claiming through, on behalf
of or in the right of the Executive, (C) the Company, (D) any past, present or
future affiliate, employee, officer, director or agent of the Company, and/or
(E) any person or entity alleged to be acting in concert with or to be jointly
liable with any of the foregoing.

(iii)     The arbitration shall take place before a single neutral arbitrator at
the JAMS office in Los Angeles, California. Such arbitrator shall be provided
through JAMS by mutual agreement of the parties to the arbitration; provided
that, absent such agreement, the arbitrator shall be selected in accordance with
the rules of JAMS then in effect. The arbitrator shall permit reasonable
discovery. The award or decision of the arbitrator shall be rendered in writing;
shall be final and binding on the parties; and may be enforced by judgment or
order of a court of competent jurisdiction.

(iv)     In the event of arbitration relating to this Agreement, the
non-prevailing party shall reimburse the prevailing party for all costs incurred
by the prevailing party in connection with such arbitration (including
reasonable legal fees in connection with such arbitration, including any
litigation or appeal therefrom).

(v)     THE EXECUTIVE AND THE COMPANY UNDERSTAND THAT BY AGREEING TO ARBITRATE
ANY ARBITRATION CLAIM, THEY WILL NOT HAVE THE RIGHT TO HAVE ANY ARBITRATION
CLAIM DECIDED BY A JURY OR A COURT, BUT SHALL INSTEAD HAVE ANY ARBITRATION CLAIM
DECIDED THROUGH ARBITRATION.

(vi)     THE EXECUTIVE AND THE COMPANY WAIVE ANY CONSTITUTIONAL OR OTHER RIGHT
TO BRING CLAIMS COVERED BY THIS AGREEMENT OTHER THAN IN THEIR INDIVIDUAL
CAPACITIES. EXCEPT AS MAY BE PROHIBITED BY LAW, THIS WAIVER INCLUDES THE ABILITY
TO ASSERT CLAIMS AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR
REPRESENTATIVE PROCEEDING.

(vii)     This Section 11(i) shall be interpreted to conform to any applicable
law concerning the terms and enforcement of agreements to arbitrate service
disputes. To the extent any terms or conditions of this Section 11(i) would
preclude its enforcement, such terms shall be severed or interpreted in a manner
to allow for the enforcement of this Section 11(i). To the extent applicable law
imposes additional requirements to allow enforcement of this Section 11(i), this
Agreement shall be interpreted to include such terms or conditions.

(j)    Attorney Expenses. The Company shall pay or reimburse the Executive for
his legal fees and expenses actually incurred in connection with the
negotiation, preparation and execution of this Agreement and advice received in
respect of executive compensation and employment-related matters, not to exceed
$15,000, subject to the Executive’s delivery to the Company of documentation
evidencing such fees and expenses.

(k)    Amendment; Survival. No amendment or other modification of this Agreement
shall be effective unless made in writing and signed by the parties hereto. The
respective rights and obligations of the parties under this Agreement shall
survive the Executive’s termination of employment and the termination of this
Agreement to the extent necessary for the intended preservation of such rights
and obligations.

 

14



--------------------------------------------------------------------------------

(l)    Counterparts. This Agreement and any agreement referenced herein may be
executed in two or more counterparts, each of which shall be deemed an original
but which together shall constitute one and the same instrument.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of OpCo and PubCo has caused
these presents to be executed in its name on its behalf, all as of the day and
year first above written.

 

“OPCO”

By:  

/s/ Michelle Kley

Name:   Michelle Kley Title:   Secretary

“PUBCO”

By:  

/s/ Chamath Palihapitiya

Name:   Chamath Palihapitiya Title:   Chairman of the Board of Directors

“EXECUTIVE”

/s/ George Whitesides

     George Whitesides

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

1.    Release For valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the undersigned does hereby release and forever discharge
the “Releasees” hereunder, consisting of Virgin Galactic, LLC, a Delaware
limited liability company (“OpCo”), Virgin Galactic Holdings, Inc. a Delaware
corporation (“PubCo” and, together with OpCo, the “Company”), and the Company’s
partners, subsidiaries, associates, affiliates, successors, heirs, assigns,
agents, directors, officers, employees, representatives, lawyers, insurers, and
all persons acting by, through, under or in concert with them, or any of them,
of and from any and all manner of action or actions, cause or causes of action,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent (hereinafter
called “Claims”), which the undersigned now has or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof. The Claims released
herein include, without limiting the generality of the foregoing, any Claims in
any way arising out of, based upon, or related to the employment or termination
of employment of the undersigned by the Releasees, or any of them; any alleged
breach of any express or implied contract of employment; any alleged torts or
other alleged legal restrictions on Releasees’ right to terminate the employment
of the undersigned; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination In Employment Act, the Americans With
Disabilities Act.

2.    Claims Not Released. Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under Section 4(b) of that certain
Amended and Restated Employment Agreement, effective as of July 20, 2020,
between the Company and the undersigned (the “Employment Agreement”), with
respect to the payments and benefits provided in exchange for this Release,
(ii) to payments or benefits under any equity award agreement between the
undersigned and PubCo, (iii) with respect to Section 2(b)(vi) of the Employment
Agreement, (iv) to accrued or vested benefits the undersigned may have, if any,
as of the date hereof under any applicable plan, policy, practice, program,
contract or agreement with the Company, (v) to any Claims, including claims for
indemnification and/or advancement of expenses arising under any indemnification
agreement between the undersigned and the Company or under the bylaws,
certificate of incorporation or other similar governing document of the Company,
(vi) to any Claims which cannot be waived by an employee under applicable law or
(vii) with respect to the undersigned’s right to communicate directly with,
cooperate with, or provide information to, any federal, state or local
government regulator.

3.    Unknown Claims.

THE UNDERSIGNED ACKNOWLEDGES THAT THE UNDERSIGNED HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 

A-1



--------------------------------------------------------------------------------

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE UNDERSIGNED MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES
OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

4.    Exceptions. Notwithstanding anything in this Release to the contrary,
nothing contained in this Release shall prohibit the undersigned from (i) filing
a charge with, reporting possible violations of federal law or regulation to,
participating in any investigation by, or cooperating with any governmental
agency or entity or making other disclosures that are protected under the
whistleblower provisions of applicable law or regulation and/or
(ii) communicating directly with, cooperating with, or providing information
(including trade secrets) in confidence to, any federal, state or local
government regulator (including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Commodity Futures Trading Commission, or the U.S.
Department of Justice) for the purpose of reporting or investigating a suspected
violation of law, or from providing such information to the undersigned’s
attorney or in a sealed complaint or other document filed in a lawsuit or other
governmental proceeding. Pursuant to 18 USC Section 1833(b), the undersigned
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made: (x) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (y) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.

5.    Representations. The undersigned represents and warrants that there has
been no assignment or other transfer of any interest in any Claim which the
undersigned may have against Releasees, or any of them, and the undersigned
agrees to indemnify and hold Releasees, and each of them, harmless from any
liability, Claims, demands, damages, costs, expenses and attorneys’ fees
incurred by Releasees, or any of them, as the result of any such assignment or
transfer or any rights or Claims under any such assignment or transfer. It is
the intention of the parties that this indemnity does not require payment as a
condition precedent to recovery by the Releasees against the undersigned under
this indemnity.

6.    No Action. The undersigned agrees that if the undersigned hereafter
commences any suit arising out of, based upon, or relating to any of the Claims
released hereunder or in any manner asserts against Releasees, or any of them,
any of the Claims released hereunder, then the undersigned agrees to pay to
Releasees, and each of them, in addition to any other damages caused to
Releasees thereby, all attorneys’ fees incurred by Releasees in defending or
otherwise responding to said suit or Claim.

7.    No Admission. The undersigned further understands and agrees that neither
the payment of any sum of money nor the execution of this Release shall
constitute or be construed as an admission of any liability whatsoever by the
Releasees, or any of them, who have consistently taken the position that they
have no liability whatsoever to the undersigned.

8.    OWBPA. The undersigned agrees and acknowledges that this Release
constitutes a knowing and voluntary waiver and release of all Claims the
undersigned has or may have against the Company and/or any of the Releasees as
set forth herein, including, but not limited to, all Claims arising under the
Older Worker’s Benefit Protection Act and the Age Discrimination in Employment
Act. In accordance with the Older Worker’s Benefit Protection Act, the
undersigned is hereby advised as follows:

 

  (i)

the undersigned has read the terms of this Release, and understands its terms
and effects, including the fact that the undersigned agreed to release and
forever discharge the Company and each of the Releasees, from any Claims
released in this Release;

 

  (ii)

the undersigned understands that, by entering into this Release, the undersigned
does not waive any Claims that may arise after the date of the undersigned’s
execution of this Release, including without limitation any rights or claims
that the undersigned may have to secure enforcement of the terms and conditions
of this Release;

 

A-2



--------------------------------------------------------------------------------

  (iii)

the undersigned has signed this Release voluntarily and knowingly in exchange
for the consideration described in this Release, which the undersigned
acknowledges is adequate and satisfactory to the undersigned and which the
undersigned acknowledges is in addition to any other benefits to which the
undersigned is otherwise entitled;

 

  (iv)

the Company advises the undersigned to consult with an attorney prior to
executing this Release;

 

  (v)

the undersigned has been given at least 21 days in which to review and consider
this Release. To the extent that the undersigned chooses to sign this Release
prior to the expiration of such period, the undersigned acknowledges that the
undersigned has done so voluntarily, had sufficient time to consider the
Release, to consult with counsel and that the undersigned does not desire
additional time and hereby waives the remainder of the 21-day period; and

 

  (vi)

the undersigned may revoke this Release within seven days from the date the
undersigned signs this Release and this Release will become effective upon the
expiration of that revocation period. If the undersigned revokes this Release
during such seven-day period, this Release will be null and void and of no force
or effect on either the Company or the undersigned and the undersigned will not
be entitled to any of the payments or benefits which are expressly conditioned
upon the execution and non-revocation of this Release. Any revocation must be in
writing and sent to [name], via electronic mail at [email address], on or before
[5:00 p.m. Pacific time] on the seventh day after this Release is executed by
the undersigned.

9.    Governing Law. This Release is deemed made and entered into in the State
of California, and in all respects shall be interpreted, enforced and governed
under the internal laws of the State of California, to the extent not preempted
by federal law.

IN WITNESS WHEREOF, the undersigned has executed this Release this      day of
            ,             .

 

 

 

  George Whitesides

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTIVE COVENANTS

For the purposes of this Exhibit B, the “Company” shall mean Virgin Galactic,
LLC.

 

  1.

Confidential Information; Non-Solicitation.

(i)     The Company and the Executive each acknowledge that the services to be
performed by the Executive under this Agreement are unique and extraordinary
and, as a result of such employment, the Executive will come into possession of
Confidential Information (as defined below) relating to the business practices
of the Company and its affiliates. The Executive shall hold all Confidential
Information in strict confidence and shall not, without the prior written
consent of the Board, use, divulge, disclose or make accessible to any other
person, firm, partnership, corporation or other entity any Confidential
Information pertaining to the business of the Company or any of its affiliates,
except (A) while employed by the Company, in the business of and for the benefit
of the Company, subject to appropriate safeguards, or (B) when required to do so
by a court of competent jurisdiction, by any governmental agency having
supervisory authority over the business of the Company, or by any administrative
body or legislative body (including a committee thereof) with purported or
apparent jurisdiction to order the Executive to divulge, disclose or make
accessible such information; provided that the Executive shall provide the
Company with immediate written notice of any request for such disclosure so that
the Company may seek a protective order. For purposes of this Exhibit B,
“Confidential Information” shall mean all Intellectual Property (defined below)
and all non-public information concerning the Company, including, without
limitation, financial data, strategic business plans, product development (or
other proprietary product data), customer lists (including, without limitation,
customer names and contact information), marketing plans, processes, inventions,
devices, The Spaceship Company, LLC (“TSC”) vehicle production plans, detailed
Company product information, detailed Company operations requirements and plans,
Company and TSC licensing and regulatory consent materials, TSC manufacturing
facility plans, Company operations and maintenance facility plans, insurance
information, personnel information, including existing personnel and identified
prospects, and Company budget and cost to launch information, and other
non-public, proprietary and confidential information of the Company, its
affiliates or its customers, that, in any case, is not otherwise available to
the public.

(ii)     The Executive agrees that (A) during the Employment Period, the
Executive will not without the prior written consent of the Board, directly or
indirectly, either as principal, manager, agent, consultant, officer,
stockholder, partner, investor, lender or employee or in any other capacity,
carry on, assist, be engaged in, contribute to or have any financial interest
in, any business which is in any way competitive with the business or
demonstrably anticipated business of Company and/or its affiliates, and (B) for
the period of time including the Employment Period and the (x) eighteen (18)
month period following the end of Employment Period, if the Employment Period
ends prior to Commercial Launch, or (y) six (6) month period following the end
of the Employment Period, if the Employment Period ends after Commercial Launch,
the Executive will not on his own behalf or on behalf of any person, firm or
company, directly or indirectly, solicit, entice or encourage or attempt to
solicit, entice or encourage any person then employed by, or engaged as
consultant by, the Company, to terminate his or her relationship with the
Company except to the extent the foregoing occurs as a result of advertisements
or other general employment solicitations directed to all individuals.

 

B-1



--------------------------------------------------------------------------------

(iii)     The Executive acknowledges that, as an executive of the Company, he
will become familiar with the affairs, customers, pricing, business terms,
customer preferences and needs, and other Confidential Information of the
Company, which Confidential Information the Company agrees to provide to the
Executive as needed to perform his duties described herein. The Executive
expressly acknowledges and agrees that due to his rank at the Company he will
necessarily be knowledgeable of Confidential Information at all levels of the
Company, regardless of whether he has personally contacted any customers,
suppliers, partners, consultants, agents or advisors of the Company, its
affiliates, or through whom he could otherwise become knowledgeable of
Confidential Information, and that his knowledge would inevitably give a
competitor an unfair advantage in competing with the Company.

(iv)     The Executive acknowledges and agrees that he will receive substantial
and valuable consideration for the covenants set forth in this Section 1
including: (A) access to, use of and the right and responsibility to create,
Confidential Information, as defined above; (B) continued employment in
accordance with the terms of the Agreement; and (C) specialized training and
knowledge pertaining to the products, services, business practices, procedures
and Confidential Information utilized by the Company and its customers. The
Executive acknowledges and agrees that this constitutes fair and adequate
consideration for the agreements set forth in this Section 1. The Executive and
the Company further agree that (x) the time, scope, geographic area and other
provisions of this Section 1 have been specifically negotiated by sophisticated
commercial parties, represented by legal counsel, and are given as an integral
part of the transactions contemplated by this Agreement, (y) the covenants in
this Section 1 are reasonable under the circumstances, and (z) if, in the
opinion of any court of competent jurisdiction, such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify to the minimum extent necessary such provision or provisions of this
Section 1 which such court shall deem not reasonable and to enforce the covenant
as so modified. The Executive agrees that any breach of the covenants contained
in this Section 1 would irreparably injure the Company. Accordingly, the
Executive agrees that the Company may, in addition to pursuing any other
remedies it may have in law or in equity, obtain an injunction against the
Executive from any court having jurisdiction over the matter restraining any
further violation of this Agreement by the Executive, in each case without being
required to post bond or other security and without having to prove the
inadequacy of the available remedies at law. Each of the covenants contained in
this Section 1 is separate, distinct and severable.

 

  2.

Intellectual Property.

(i)     The term “Intellectual Property” means inventions, processes,
developments, designs, works, discoveries, know-how, improvements, innovations
(whether patentable or not and whether reduced to practice or not) and works of
authorship or other intellectual property, or any improvements thereof, made,
conceived, discovered, or developed by the Executive (whether alone or in
conjunction with others) in whole or in part, which arise in any way from,
during, or as a result of the Executive’s services for the Company, or which are
derived from, are based upon, or utilize in any way information belonging or
under license to the Company, and all documents, reports, or materials of any
kind prepared by the Executive or on the Executive’s behalf in performing his
duties as an employee of the Company or Virgin Galactic, Holdings, LLC, in each
case to and only to the fullest extent allowed by California Labor Code
Section 2870 (which is attached as

 

B-2



--------------------------------------------------------------------------------

Appendix A). Without disclosing any third party confidential information. The
Executive will also disclose anything the Executive believes is excluded by
Section 2870 so that the Company can make an independent assessment.

(ii)     All Intellectual Property will be the absolute property of the Company
and the Executive hereby irrevocably assigns all rights therein to Company.
Without limiting the foregoing, the Executive further acknowledges and agrees
that all original works of authorship that constitute Intellectual Property are
“works made for hire”, as that term is defined in the United States Copyright
Act. In the event that any such works are determined not to be a work made for
hire for any reason, the Executive hereby irrevocably assigns all rights therein
to Company and the Executive agrees to execute such additional documents as may
be requested by Company to evidence Company’s ownership of such works. The
Executive also hereby assigns to the Company and/or waives any and all claims
that the Executive may now or hereafter have in any jurisdiction to so-called
“moral rights” or rights of “droit moral” in connection with such works.

(iii)     The Executive shall, if and when required to do so by the Company
(whether during the Employment Period or afterwards) and at the Company’s
expense: (A) apply, or join with the Company in applying, for protection in any
part of the world for any Intellectual Property; (B) execute or procure to be
executed all assignments and other instruments, and do or procure to be done all
things, which are necessary for vesting such protection and such Intellectual
Property rights in the name of the Company or any nominee of the Company, or
subsequently for renewing and maintaining the same in the name of the Company or
its nominees; and (C) assist in defending any proceedings relating to, or to any
application for, such patents or other protection.

(iv)     On the date of termination of the Employment Period, or at any time at
the Company’s request, the Executive shall turn over to the Company all tangible
things relating or referring to Intellectual Property and all notes, drawings,
computer files and records and any copies of these kept by the Executive or in
the Executive’s possession pertaining to work done by the Executive on behalf of
the Company. The Executive shall not take with him, on leaving the employ of the
Company, any notes, drawings, computer files, records, or other tangible things,
or copies thereof, pertaining to work done by the Executive on behalf of the
Company without first obtaining the written consent of the proper officer of the
Company. It is understood that all such notes, drawings, computer files, records
and other tangible things, and all copies thereof in whatever form are and
remain the property of the Company.

(v)     The Executive irrevocably appoints the Company as his attorney in his
name (with full power of substitution or resubstitution) and on his behalf to
execute all documents, and do all things, required in order to give full effect
to the provisions of this Section. The Company will promptly provide the
Executive with copies of all documents so executed.

 

B-3



--------------------------------------------------------------------------------

Appendix A

California Labor Code Section 2870.

 

(a)

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  (1)

Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer, or

 

  (2)

Result from any work performed by the employee for his employer.

 

(b)

To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

B-4